Citation Nr: 0709053	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
on a direct incurrence basis.

2.  Entitlement to service connection for a heart disability, 
as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a heart 
disability as secondary to a service-connected psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ).


FINDING OF FACT

A heart disability has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSION OF LAW

A heart disability was not incurred in, or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence in his possession pertaining to the claim.  The 
Board observes that the aforementioned letter did not provide 
the veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disability becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a heart disability.  In order to establish service connection 
on a direct incurrence basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and the 
in-service injury or disease.  With respect to a current 
heart disability, the post service evidence of record 
reflects that the veteran has been diagnosed with, and sought 
treatment for, familial cardiomyopathy and congestive heart 
failure.  With respect to an in-service injury or disease, 
the veteran's service medical records demonstrate that in an 
August 1967 hospital record, an examiner reported that the 
veteran had a grade I to grade II/VI systolic murmur that was 
heard in the second and third left intercostal spaces.  The 
examiner further noted that the veteran's heart sounds were 
of normal quality and S2 split normally.  Examination of the 
heart revealed a normal sinus rhythm.  The examiner indicated 
that the murmur was felt to be of functional in nature and 
not hemodynamically significant.

In terms of the etiology of the veteran's heart disability, a 
VA physician, in May 2005, after an examination of the 
veteran and a review of his claims file, opined that the 
veteran's current heart disability, including familial 
cardiomyopathy and his heart block, was less likely as not 
caused by his in-service heart murmur.  In reaching this 
conclusion, the physician noted that:

...[i]t is possible that [the veteran's in-
service] murmur did reflect underlying 
cardiomyopathy.  However, there is no 
evidence of congestive failure at that 
time.  His first symptoms of failure 
happened within the last few years, and 
as noted in the medical record, his 
ejection fraction in 1999 was normal.  
Thus, the presence of a murmur during a 
window when all evidence suggests cardiac 
function was normal, most consistently 
indicates a physiologic murmur at the 
time of that examination in 1967.  Even 
currently, with today's echocardiogram, 
his murmurs are trace in origin and are 
secondary to his familial cardiomyopathy 
with mild dilatation of his left 
ventricle.  Thus, it is the opinion that 
his current murmurs are secondary to his 
cardiomyopathy, which has been documented 
to be present only within the past five 
years.  

In contrast, in March 2005, August 2005 and February 2006, 
the veteran's private, treating cardiologist, after a review 
of the veteran's records, including his service medical 
records, opined that it was possible that the veteran's 
current heart disability is related to his in-service murmur.  
In reaching his conclusion, the physician, in August 2005, 
indicated that "many of the cardiomyopathies are due to 
viral or bacterial infections and are not easily detectable 
without a though and detailed cardiac evaluation."  In, 
February 2006, he also stated that:

It's not uncommon for the first indicator 
of an irregularity of the heart, such as 
cardiomyopathy, to be uncovered in the 
form of a heart murmur, as is the case 
[with the veteran].  It is also not 
uncommon for someone with cardiomyopathy 
to be asymptomatic during the early 
stages of the disease.  This again 
mirrors the information recorded in the 
case of [the veteran].  (A significant 
number of patients are asymptomatic in 
early stages of disease become clinically 
apparent many months/years after the 
initial exposure to the offending agent.)  
While the veteran did nor present any 
further symptoms related to 
cardiomyopathy while in service, such as 
congestive heart failure, there is high 
probability that the grade I to II/ VI 
systolic murmur noted by the Air Force on 
October 16, 1967 was the first onset of 
the heart disease, which [the veteran] 
now has.

In weighing the probative value of these medical opinions as 
to the etiology of the veteran's current heart disability, 
the Board notes that both physicians indicated that they had 
reviewed reports of the veteran's medical history, including 
service medical records.  However, the Board observes that 
the private, treating physician, in rendering his opinions, 
as to a nexus between an in-service murmur and current heart 
disability, did not provide a rationale that was based on 
objective clinical findings of record that were particular to 
the veteran's case.  Rather, the physician's opinions are 
based on general medical observations that are not specific 
to the veteran.  In this regard, the Board notes that the 
private examiner opined only that it was "possible" that 
the veteran's current heart disability is related to his in-
service heart murmur, and that it was "not uncommon" for 
the first indicator of an irregularity of the heart, such as 
cardiomyopathy, to be uncovered in the form of a heart 
murmur.  On the other hand, the Board observes that the 
physician from the May 2005 VA examination based his opinion 
on facts specific to the veteran.  In this regard, he 
specifically cites various clinical findings from the 
veteran's medical records to substantiate his opinion, 
including normal cardiac function in service when the murmur 
was noted, and that the service medical records were negative 
for congestive heart failure.

The Board notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  In this regard, the Court of Appeals for 
Veterans Claims (Court) has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

Therefore, in weighing the medical evidence, the Board finds 
that the opinion from the May 2005 VA physician is more 
probative than the March 2005, August 2005, and February 2006 
opinions of the private, treating physician because such 
opinion was not based on speculation and general assumptions, 
but was rather based on clinical findings and facts that are 
specific to the veteran.  Accordingly, the Board concludes 
that the veteran's current heart disability is not 
etiologically related to his in-service heart murmur.  Thus, 
the Board finds that the preponderance of the evidence is 
against a grant of service on a direct incurrence basis for 
his current heart disability.

In order to establish service connection on a presumptive 
basis, the veteran's cardiovascular disability must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's current 
heart disability manifested itself to a compensable degree 
within one year of his separation from service.  Indeed, the 
record reflects that the veteran was first diagnosed with a 
heart disability in 1999, many years after his separation 
from service.  Hence, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection on a presumptive basis for his current heart 
disability.

In conclusion, although the veteran asserts that his current 
heart disability is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the May 
2005 VA medical opinion, is of greater probative value than 
the veteran's statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability on a direct 
incurrence basis.




ORDER

Entitlement to service connection for a heart disability on a 
direct incurrence basis is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2006).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

The veteran asserts that service connection is warranted for 
a heart disability as secondary to his service-connected 
psychiatric disability.  The record demonstrates that the 
veteran is service-connected for generalized anxiety 
disorder.  Additionally, as previously stated, the veteran 
has sought treatment for, and been diagnosed with, a heart 
disability, to include familial cardiomyopathy and congestive 
heart failure.  However, the record does not reflect that the 
veteran has been afforded a VA examination and clinical 
opinion as to whether the veteran's current heart disability 
is related to his generalized anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue of secondary service connection 
that is the subject of this remand, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The veteran must 
be apprised that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his heart and psychiatric 
disabilities since his military service.  
After securing the necessary 
authorizations for release of this 
information, the Agency of Original 
Jurisdiction (AOJ) should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist determine the nature and 
etiology of his heart disability.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current heart disability is caused or 
aggravated by his service-connected 
generalized anxiety disorder. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the AOJ should 
review the evidence and determine whether 
the veteran's claim for a heart 
disability, as secondary to his service-
connected psychiatric disability may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


